Illinois Official Reports

                                          Appellate Court



                             In re Charles W., 2014 IL App (1st) 131281



Appellate Court              In re CHARLES W. AND DARIOUS W., Minors (The People of the
Caption                      State of Illinois, Petitioner-Appellee, v. Charles W., Sr.,
                             Respondent-Appellant).



District & No.               First District, Fifth Division
                             Docket Nos. 1-13-1281, 1-13-1956 cons.



Rule 23 Order filed          November 8, 2013
Rule 23 Order
withdrawn                    January 15, 2014
Opinion filed                February 7, 2014



Held                         On appeal from a trial court’s orders entered in the case of two minors
(Note: This syllabus         who had been adopted by their paternal grandparents, the orders
constitutes no part of the   finding the minors dependent and making them wards of the court
opinion of the court but     were upheld, since the grandmother was deceased at the time of the
has been prepared by the     court proceedings, the grandfather failed to show that he was
Reporter of Decisions        prejudiced by the alleged ineffective assistance provided by his
for the convenience of       counsel, there was ample evidence that the grandfather’s physical and
the reader.)                 mental condition did not allow him to provide the necessary care and
                             parenting the minors needed, and the trial court did not manifestly err
                             in finding the minors dependent and making them wards of the court.



Decision Under               Appeal from the Circuit Court of Cook County, Nos. 12-JA-583,
Review                       12-JA-562; the Hon. John L. Huff, Judge, presiding.
     Judgment                Affirmed.


     Counsel on              Elizabeth Butler, of Northbrook, for appellant.
     Appeal
                             Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                             Nancy Kisicki, and Nicole Lucero, Assistant State’s Attorneys, of
                             counsel), for the People.

                             Robert F. Harris, Public Guardian, of Chicago (Kass Plain and
                             Christopher Williams, of counsel), guardian ad litem, for appellee
                             Charles W.

                             Robert F. Harris, Public Guardian, of Chicago (Charles P. Golbert and
                             Janet L. Barnes, of counsel), guardian ad litem, for appellee Darious
                             W.



     Panel                   JUSTICE PALMER delivered the judgment of the court, with
                             opinion.
                             Justices McBride and Taylor concurred in the judgment and opinion.




                                             OPINION

¶1         Respondent, Charles W., Sr., is the adoptive father of minors Charles W. (Charles) and
       Darious W. Respondent appeals the trial court’s March 19, 2013, adjudication orders finding
       Charles and Darious dependent pursuant to section 2-4(1)(b) of the Juvenile Court Act of
       1987 (the Act) (705 ILCS 405/1-1 et seq. (West 2010)). Respondent also appeals the trial
       court’s March 19, 2013, and May 23, 2013, dispositional orders making Charles and Darious,
       respectively, wards of the court.

¶2                                      I. BACKGROUND
¶3         Charles, who was born on February 12, 1998, and his brother Darious, who was born on
       January 11, 2000, were adopted by their paternal grandparents, Rose Mary W. and
       respondent. Rose Mary W. died in 2008. Respondent was approximately 79 years of age at
       the time of the instant proceedings. In May 2012, Darious came to the attention of the
                                                 -2-
       Department of Children and Family Services (DCFS) when Darious reported that his aunt,
       who was also respondent’s daughter, Brenda Foreman, had physically abused him and failed
       to obtain treatment for his asthma. DCFS child protection investigator Eleanor Powell was
       assigned to the case. Upon further investigation, Powell learned that respondent was admitted
       to Kindred Hospital in May of 2012 and had been diagnosed with several diseases, Foreman
       was caring for Darious, and Charles was living in a residential treatment facility. Powell
       determined that it was necessary to take protective custody of Darious and Charles.
¶4         On May 24, 2012, the State filed a petition for adjudication of wardship regarding
       Darious. In an amended petition, the State alleged that Darious was dependent pursuant to
       2-4(1)(b) (705 ILCS 405/2-4(1)(b) (West 2010)) because he was “without proper care
       because of the physical or mental disability of his parent, guardian or custodian.” The
       petition alleged that Darious was taken into protective custody on May 22, 2012. It further
       alleged:
               “Mother is deceased. Father has been diagnosed with alzheimer [sic], dementia,
               cancer, seizure disorder, pneumonia and pulmonary edema. Father currently resides
               in a rehabilitation center. Per medical personnel father is unable to parent due to his
               medical condition. There are no other family members willing and/or able to care for
               this minor.”
¶5         In an affidavit accompanying the petition, Powell averred that Darious was brought to the
       attention of the DCFS because Darious:
               “HAS BRUISES FROM FALLING and being stabbed with a knife by the caretaker
               who is the adopted parent[’s] daughter. Minor has asthma and the caretaker did not
               take the minor to the doctor for treatment. Adopted mother is deceased. The adopted
               father is in the hospital and according to the doctor will never be able to parent
               again.”
¶6         On May 31, 2012, the State also filed a petition for adjudication of wardship regarding
       Charles, alleging that Charles was also dependent and setting forth the same allegations as in
       Darious’s petition.
¶7         An attorney was appointed to represent respondent, and the trial court entered orders
       authorizing the release of medical records pertaining to respondent, Charles, and Darious.
       Records were requested regarding Charles from Northern Illinois Academy, Hartgrove
       Hospital, and Maryville Scott Nolan Psychiatric Hospital, and from Kindred Hospital for
       respondent.

¶8                                     A. Adjudication Hearing
¶9         On March 19, 2013, the court held an adjudication hearing regarding both Darious and
       Charles.
¶ 10       Powell testified that she was assigned the minors’ case in May 2012. As part of her
       investigation, she went to Kendall Hospital on May 23, 2012, in order to speak with
       respondent, but she was unable to do so “[b]ecause he was laying [sic] in the bed. He was not
       responding to nothing [sic]. He was just out of it. His eyes were closed. He wasn’t saying
                                                  -3-
       nothing [sic]. He was out of it.” He did not respond to any of her questions. Powell asked
       respondent’s doctor about respondent’s ability to parent the minors, and he informed Powell
       that “because of [respondent’s] mental and physical state that he would never be able to
       parent.”
¶ 11        Powell also testified that in her investigation, she was unable to identify any family
       members who would be able to care for the minors. Their adoptive mother was deceased.
       Powell testified that she asked Foreman about other possible family members who could care
       for them, but Foreman indicated that there were none. Powell therefore took protective
       custody of Charles and Darious because “they were living with the aunt. The aunt was
       abusing them and the–they needed a caregiver and the father was not able to parent and there
       was no one else. So I was informed by my supervisor to take custody of both boys.”
¶ 12        On cross-examination by Charles’s assistant public guardian, Powell testified that at the
       time the petition was filed in May 2012, Charles was living in a residential home, Northern
       Illinois Academy, and he had been placed there by Foreman. Powell spoke with Charles’s
       teacher, who informed her that he was at Northern Illinois Academy because “he was talking
       to himself at night and he needed to be placed in there.”
¶ 13        Powell testified that she called Charles at the academy on May 30, 2012, and he told her
       that Foreman had cut his brother with a knife. He also told her that he did not want to return
       to live with Foreman because her godson would sometimes beat him and that he had run
       away in the past. Powell testified that Charles told her that his aunt treated him and Darious
       “like slaves.” Powell testified that she informed Charles that he would not be returning to
       Foreman’s home, and he stated that this “was a good thing.”
¶ 14        On cross-examination by Darious’s assistant public guardian, Powell testified that
       Darious was residing with Foreman at the time Powell took protective custody. Powell
       testified that Foreman had been “indicated” by the DCFS for cuts, welts, and bruises inflicted
       on Darious, and therefore Foreman could no longer care for him. Powell also testified that
       Darious expressed his desire not to live with Foreman and indicated that he was afraid of her.
¶ 15        The State admitted into evidence, without objection, the certified death certificate of the
       minors’ adoptive mother and respondent’s medical records from Kindred Hospital. The State
       reviewed some of respondent’s medical records in court.
                “Patient has a past medical history of hypertension, Alzheimer’s, dementia,
                dyslipidemia, ***, cancer of the prostate, pulmonary embolism, status: Post IVC filer
                placement, and seizure disorder. A little further down on the same page, Review of
                Systems: Unobtainable. Patient being demented and lethargic. *** Where it says
                subjective under progress note from May 19th: The patient is alert, up in chair, but is
                nonverbal. *** Progress note from May 21, 2012. It says impression: One:
                Respiratory failure on nasal cannula, c-a-n-n-u-l-a. Two: Altered mental status still at
                [sic] aspiration risk. *** On the very bottom of the page is the progress note from
                June 4, 2012. It says plan: Full ventilator support and bronchodilators ***. Patient is
                ventilator dependent so far. Finally, from Page 36. *** History of Present Illness: The
                patient is a 79-year-old gentlem[a]n who presented to Trinity Hospital with fever,
                nausea, and vomiting. The patient has known history of Alzheimer’s disease, history
                                                    -4-
               of *** seizures. He was hypotensive, admitted to intensive care unit. Chest shows
               pulmonary edema and *** bilateral pneumonia. He was treated with the combination
               of broad spectrum antibiotics. He has now been transferred to Kindred Lakeshore
               campus.”
¶ 16       The State argued that it had shown that the minors were dependent because they were
       without proper care due to the death of their adoptive mother and respondent’s physical and
       mental disabilities. Respondent’s counsel argued that the State had not met its burden of
       proof.
¶ 17       The court held that, pursuant to section 2-4(1)(b) of the Act, dependency had been
       established and that “both minors are without proper care because of the disability of the
       father. He is suffering from Alzheimer’s and is, for all intensive [sic] purposes,
       non compos mentis, and the mother is deceased. I find that both boys are dependent.” The
       court entered two adjudication orders to that effect.

¶ 18                                 B. Charles’s Dispositional Hearing
¶ 19        The court proceeded immediately to the dispositional hearing for Charles. The court took
       judicial notice of the testimony and evidence from the adjudicatory hearing. The State
       admitted into evidence a quarterly progress summary from the Lydia Home Association from
       February 24, 2013, and the DCFS service plan for both minors.
¶ 20        Ronald Haynes, the case manager at Lydia Home for Charles, testified that Charles had
       been in the placement since July 2012, and it was safe and appropriate for Charles. Haynes
       reported that there was one incident in January 2013 when Charles misbehaved, but the
       incident was addressed in therapy. Haynes also reported that in February 2013, a
       misunderstanding occurred at school and Charles locked himself in the bathroom and talked
       about hanging himself. He was hospitalized for 10 days. Haynes indicated that Charles was
       given Tenex and Prozac and the Tenex had stabilized him since the hospitalization. Haynes
       testified that Charles received weekly individual therapy, weekly group therapy, and
       recreational therapy. His individual therapist reported that Charles had made “marginal
       progress” and his suicidal thoughts were being addressed. Haynes opined that Charles was
       still in need of the services that the residential placement could provide.
¶ 21        Haynes testified that Charles visited Darious twice a month and the visits were going
       well. Charles also visited respondent, although there were concerns regarding how Charles
       “would react after seeing his father in the condition that he’s in.” Charles’s therapist was
       addressing this. Haynes indicated that Charles felt sad regarding respondent’s deteriorating
       health and Haynes believed it was in Charles’s best interests to continue visiting respondent.
       Haynes testified that in the summer of 2012, Charles was arrested for stealing a phone. He
       was criminally charged, but the case was dismissed after he paid restitution and performed
       community service hours.
¶ 22        Annette Patterson, Charles’s case manager from DCFS, testified that Charles’s visits with
       respondent had been safe and appropriate, they had a strong bond, and she would try to
       accommodate more visits. There were no other services that respondent could participate in

                                                 -5-
       because of his medical condition. Patterson indicated that respondent was no longer living at
       Kindred; he now resided in Foreman’s home and received ongoing medical care in the home.
       Patterson recommended that Charles be made a ward of the court as it was in his best
       interests, he was in need of ongoing services, and he did not have a parent who could provide
       them.
¶ 23       The court held that the evidence established that the adoptive mother was deceased and
       respondent, “due to his Alzheimer’s and dementia resulting from Alzheimer’s[,] is unable to
       care for, protect, train or discipline Charles,” and that reasonable efforts could not be made
       for reunification because services for respondent were “not feasible under the
       circumstances.” The court held that it was in the best interest of Charles to make him a ward
       of the court and it appointed DCFS Guardianship Administrator D. Jean Ortega-Piron as
       guardian. The parties then proceeded directly to a permanency hearing, and the court held
       that it was in Charles’s best interests to “set the goal at independence.”

¶ 24                                C. Darious’s Dispositional Hearing
¶ 25       On May 23, 2013, the court held a dispositional hearing regarding Darious and took
       judicial notice of the evidence presented at the March 19, 2013, adjudicatory hearing.
¶ 26       Patterson testified that Darious had been in a traditional foster home for approximately
       two months, the placement was safe and appropriate, and he was doing better in a foster
       home. Patterson indicated that Darious needed individual counseling, which he received
       weekly. He was also referred for a psychological assessment because of conflicting
       diagnoses of bipolar disorder and oppositional defiant disorder. Patterson testified that
       Darious had asthma and used an asthma pump as needed.
¶ 27       Patterson testified that Darious visited Charles and respondent twice a month each, and
       Darious had a “[v]ery close” relationship with Charles and shared a bond with respondent.
       Patterson testified that respondent had been assessed for DCFS services, but none were
       recommended because of his dementia and he was “mentally unable to participate in
       services.” Patterson indicated that Darious’s adoptive mother was deceased and respondent
       had prostate cancer, was “wheelchair-bound,” and received care in his home. Patterson
       recommended that Darious be made a ward of the court.
¶ 28       The court held that the evidence established that the adoptive mother was deceased and
       respondent was “unable by virtue of his serious physical as well as–physical illnesses as well
       as dementia, he’s unable to care for, protect, train and discipline” Darious. The court held
       that reasonable efforts could not be made to reunify them due to respondent’s mental and
       physical condition, and it was in Darious’s best interests to become a ward of the court. The
       court entered an order to that effect and placed Darious in the custody of the DCFS
       Guardianship Administrator. The parties then proceeded to the permanency hearing, where
       the court held that Darious would be placed in continuing substitute foster care.
¶ 29       Respondent filed a notice of appeal from the March 19, 2013, and May 23, 2013,
       adjudication and dispositional orders.


                                                  -6-
¶ 30                                           II. ANALYSIS
¶ 31                               A. Ineffective Assistance of Counsel
¶ 32        On appeal, respondent raises numerous claims of ineffective assistance of counsel.
       Although there is no constitutional right to counsel in proceedings pursuant to the Act, a
       statutory right is granted under the Act. In re S.G., 347 Ill. App. 3d 476, 478-79 (2004).
       “Illinois courts apply the standard utilized in criminal cases to gauge the effectiveness of
       counsel in juvenile proceedings.” Id. at 479 (citing Strickland v. Washington, 466 U.S. 668
       (1984)). “Generally, in order to establish ineffective assistance of counsel, one must show
       both that counsel’s representation fell below an objective standard of reasonableness and that
       a reasonable probability exists that, but for the error, the result would have been different.”
       Id. The prejudice prong requires a reasonable probability, not just a mere possibility, of a
       different outcome. In re K.O., 336 Ill. App. 3d 98, 111 (2002). Counsel’s conduct is
       presumed to be the product of sound trial strategy, and respondent bears the burden of
       overcoming this presumption. People v. Simms, 192 Ill. 2d 348, 361 (2000).
¶ 33        Respondent must satisfy both prongs of the Strickland test in order to prevail on a claim
       of ineffective assistance of counsel. In re K.O., 336 Ill. App. 3d at 111. However, “[i]f the
       ineffectiveness claim can be disposed of because defendant did not suffer sufficient
       prejudice, a court need not consider whether counsel’s performance was deficient.” Id. (citing
       Strickland, 466 U.S. at 697). “If it is easier to dispose of an ineffective assistance claim on
       the ground that it lacks sufficient prejudice, then a court may proceed directly to the second
       prong and need not determine whether counsel’s performance was deficient.” People v.
       Givens, 237 Ill. 2d 311, 331 (2010).
¶ 34        Respondent argues that counsel failed to object to the admission of hearsay evidence
       during the adjudicatory hearing. Respondent asserts that hearsay was improperly admitted
       when Powell testified that respondent’s doctor told her that respondent would never be able
       to parent. Respondent further claims that Powell also improperly testified that, during her
       investigation, she called Charles while he was at Northern Illinois Academy, and Charles told
       her that Foreman cut Darious with a knife and treated them like slaves and her godson would
       beat Charles up.
¶ 35        The Illinois Rules of Evidence define hearsay as “a statement, other than one made by the
       declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the
       matter asserted.” Ill. R. Evid. 801(c) (eff. Jan. 1, 2011). Hearsay is inadmissible unless
       otherwise allowed by other rule or statute. Ill. R. Evid. 802 (eff. Jan. 1, 2011). However,
       “testimony about an out-of-court statement which is used for a purpose other than to prove
       the truth of the matter asserted in the statement is not ‘hearsay.’ ” People v. Williams, 181 Ill.
2d 297, 313 (1998).
¶ 36        During direct examination by the State, Powell testified that, in her capacity as the DCFS
       investigator for the minors’ case, she attempted to speak with respondent when he was
       hospitalized at Kendall Hospital on May 23, 2012, but respondent was “out of it” and
       unresponsive. Powell testified that she then spoke with respondent’s doctor at the hospital:
                    “Q. [Assistant State’s Attorney:] What did he say to you?

                                                   -7-
                   A. [Powell:] He told me because of [respondent’s] mental and physical state that
               he would never be able to parent.
                   Q. During the course of your investigation, were you able to identify any family
               members that would be able to take Charles and Darious into their care?
                   A. No.
                   Q. Did you attempt to locate family members?
                   A. Yes, I did.
                   Q. Where was the adoptive mother during the course of your investigation?
                   A. She was deceased.
                   Q. Did you take protective custody of Charles and Darious Washington?
                   A. Yes, I did.
                   Q. Why did you take protective custody?
                   A. Because they were living with the aunt. The aunt was abusing them and
               the–they needed a caregiver and the father was not able to parent and there was no
               one else. So I was informed by my supervisor to take custody of both boys.”
¶ 37        As noted above, when a party cannot establish prejudice under Strickland, we may
       dispose of an ineffective assistance of counsel claim on this basis and need not consider
       whether counsel’s performance was deficient. In re K.O., 336 Ill. App. 3d at 111; Givens, 237
Ill. 2d at 331. We conclude that respondent has not shown that he suffered sufficient
       prejudice such that there was a reasonable probability that the result of the hearing would
       have been different. In re K.O., 336 Ill. App. 3d at 111. Moreover, when a trial court sits
       without a jury, “we presume that the trial court relied only upon competent evidence in
       making its determination.” In re D.L., 226 Ill. App. 3d 177, 188 (1992). Disregarding the
       evidence that respondent claims constituted inadmissible hearsay and considering the
       remaining evidence adduced at the adjudicatory hearing, we find that it established that the
       minors were “dependent” because they were “without proper care because of the physical or
       mental disability of [their] parent.” 705 ILCS 405/2-4(1)(b) (West 2010). First, Powell’s
       testimony regarding her personal observations of the respondent during her visit at the
       hospital demonstrated respondent’s debilitated mental and physical condition. In addition, the
       circumstances in which she found the minors, that is, left in the care of others, also showed
       that respondent was unable to care for them. And lastly, the medical records also provided
       evidence of the numerous mental and physical diseases from which respondent suffered, in
       addition to his condition at the time the DCFS took custody of the minors and the State
       petitioned for a finding of dependency.
¶ 38        Although not necessary to our resolution of respondent’s claim on appeal, we
       nevertheless note that the challenged evidence did not constitute inadmissible hearsay.
       Powell’s testimony regarding the doctor’s statement was admissible to show the course of
       Powell’s investigation and how she initially came to the decision to take protective custody
       of the minors and determine whether any family member was available to care for the
       minors. Williams, 181 Ill. 2d at 313. Moreover, counsel’s decision not to object at trial was
       presumptively a matter of sound trial strategy, which we afford great deference. People v.
                                                  -8-
       Theis, 2011 IL App (2d) 091080, ¶ 40 (“A defense counsel’s decision not to object to the
       admission of purported hearsay testimony involves a matter of trial strategy and, typically,
       will not support a claim of ineffective assistance of counsel.”).
¶ 39        Additionally, Charles’s statements to Powell fell within the hearsay exception set forth in
       section 2-18(4)(c) of the Act, which provides:
                    “(c) Previous statements made by the minor relating to any allegations of abuse or
                neglect shall be admissible in evidence. However, no such statement, if
                uncorroborated and not subject to cross-examination, shall be sufficient in itself to
                support a finding of abuse or neglect.” 705 ILCS 405/2-18(4)(c) (West 2010).
¶ 40        Respondent argues that the language, “any allegations of abuse or neglect,” limits the
       application of this provision to proceedings based only on abuse or neglect, and not
       dependency. When interpreting the language of a statute, we “must look to the specific
       wording of the statute and evaluate the wording in its entirety, considering each section in
       connection with other sections.” In re Marriage of Rudd, 293 Ill. App. 3d 367, 372 (1997).
¶ 41        We conclude that the language of this statute does not describe the type of the
       proceeding, but rather the type of accusation made by the minor. The terms of the statute do
       not limit the admission of this evidence to proceedings based only on neglect or abuse. In
       fact, subsection (1) specifically directs that “[a]t the adjudicatory hearing, the court shall first
       consider only the question whether the minor is abused, neglected or dependent.” (Emphasis
       added.) 705 ILCS 405/2-18(1) (West 2010). This provision makes clear that the section as a
       whole deals with any adjudicatory hearing, whether based on neglect, abuse, or dependency.
       Further, subsection (4)(a), which deals with the admissibility of medical records, provides
       that such records “relating to a minor in an abuse, neglect or dependency proceeding” may be
       admitted into evidence. 705 ILCS 405/2-18(4)(a) (West 2010). Other provisions within
       section 2-18 repeatedly refer to “any hearing under this Act,” without excluding dependency
       hearings. (Emphasis added.) See 705 ILCS 405/2-18(2), (3), (5), (6) (West 2010). Our
       interpretation also supports the purpose of the Act, which is “to secure for each minor subject
       thereto the care and guidance which will best serve the minor’s safety and moral, emotional,
       mental and physical welfare, and the best interests of the community.” In re Austin W., 214
Ill. 2d 31, 43 (2005).
¶ 42        Based on this analysis, Powell’s testimony concerning Charles’s statements about abuse
       fell within the exception set forth in subsection 2-18(4)(c). Because this evidence was
       admissible, respondent’s counsel did not err when he did not object to its admission. Counsel
       cannot be found ineffective for failing to raise a meritless issue. Givens, 237 Ill. 2d at 331. 1
¶ 43        Respondent also raises several other claims of ineffective assistance of counsel related to
       the abuse allegations. Respondent argues that his counsel should have objected to the

           1
            We note that respondent does not argue on appeal that counsel was ineffective for failing to object
       to the admission of Powell’s testimony concerning Darious’s statements regarding abuse by Foreman.
       As such, this issue has been waived on appeal. In re Parentage of Janssen, 292 Ill. App. 3d 219, 221
       (1997) (a party waives an issue if he or she fails to raise it on appeal); Ill. S. Ct. R. 341(h)(7) (eff. July 1,
       2008).
                                                          -9-
       relevancy of Powell’s testimony that the minors were abused by Foreman because the
       petitions for the minors alleged only dependency, not abuse. Respondent further asserts that
       counsel failed to demand that Darious testify regarding the abuse allegations and failed to
       cross-examine Powell regarding the credibility of Darious’s allegations. Lastly, respondent
       argues that counsel should have cross-examined Powell regarding Charles’s history of mental
       illness as set forth in Charles’s medical records because the records did not contain
       allegations of abuse.
¶ 44        Similar to respondent’s ineffective assistance claims concerning hearsay, we again
       conclude that respondent has not shown that he suffered sufficient prejudice, i.e., a
       reasonable probability that the result of the proceedings would have been different, with
       respect to these claims. In re K.O., 336 Ill. App. 3d at 111; Givens, 237 Ill. 2d at 331. Further,
       decisions regarding whether to call a particular witness to testify or to cross-examine a
       witness are relegated to matters of trial strategy, which will ordinarily not support a claim of
       ineffective assistance of counsel. People v. Pecoraro, 175 Ill. 2d 294, 326 (1997); People v.
       Patterson, 217 Ill. 2d 407, 442 (2005). In addition, proceedings under the Act constitute civil
       proceedings, which means that respondent had no sixth amendment right to confront
       witnesses, such as Darious. In re Ch. W., 408 Ill. App. 3d 541, 550 (2011). Respondent also
       fails to suggest what questions counsel should have posed, what new or damaging
       information would have been revealed, and how this would have helped his case. It is just as
       likely that such inquiries would have resulted in even more damaging testimony.
¶ 45        Respondent next urges that counsel failed to cross-examine Powell regarding her
       observations of respondent at the hospital because his medical records indicate that he was
       “alert and resting comfortably” on the date of her interview. Again, whether to pursue a
       particular line of cross-examination is a matter of trial strategy. Pecoraro, 175 Ill. 2d at 326.
       The evidence supported that respondent suffered from a litany of medical conditions,
       including Alzheimer’s, and that he was “demented,” “lethargic,” and “nonverbal.” Although
       respondent claims that his medical records indicate that he was alert on the day of Powell’s
       visit, it is possible that Powell visited at a different time of day than when the doctor assessed
       respondent. Considering the other testimony and evidence, it is also possible that
       cross-examination of Powell regarding her observations of respondent would have only
       introduced more damaging testimony. Thus, respondent has failed to establish that he
       suffered any prejudice. In re S.G., 347 Ill. App. 3d at 479; In re K.O., 336 Ill. App. 3d at 111.
¶ 46        Respondent also contends that counsel should have presented evidence regarding the fact
       that Charles received an “Individualized Care Grant” in order to reside at the Northern
       Illinois Academy because the receipt of this grant required “full parental involvement” and
       thus would have demonstrated that respondent was able to obtain the grant for Charles and
       properly meet his needs. However, Powell testified that Charles had been placed at the
       Northern Illinois Academy by “[h]is adoptive aunt.” Accordingly, counsel did not render
       deficient representation in not introducing evidence regarding the grant because the record
       supports that Charles’s aunt was responsible for his admission, not respondent. In re S.G.,
347 Ill. App. 3d at 479. Also, we do not believe that this evidence would have made a

                                                   - 10 -
       difference in the outcome of the proceedings in light of the other evidence regarding
       respondent’s condition. In re K.O., 336 Ill. App. 3d at 111.
¶ 47        In his final claim, respondent argues that counsel was ineffective because he did not
       present a closing argument. We observe that proceedings pursuant to the Act are not intended
       to be adversarial in nature; rather, the focus is the best interests of the minor. In re D.L., 226
Ill. App. 3d at 185. Further, counsel did in fact present a closing argument, although it was
       brief. 2 Under the circumstances, respondent has failed to establish that counsel’s
       performance was deficient or that he suffered sufficient prejudice. In re K.O., 336 Ill. App. 3d
       at 111; Givens, 237 Ill. 2d at 331.

¶ 48                              B. Adjudicatory Finding of Dependency
¶ 49       Respondent also challenges on appeal the trial court’s finding that the minors were
       dependent pursuant to the Act.
               “Dependency need only be established by a preponderance of the evidence.
               [Citation.] A trial court’s determination regarding dependency will not be overturned
               unless it is manifestly erroneous. [Citation.] A trial court’s judgment is not manifestly
               erroneous merely because the reviewing court might have ruled otherwise. Rather, a
               judgment is against the manifest weight of the evidence if it is clearly evident a
               conclusion opposite to that reached by the trial court was the proper disposition.
               [Citation.]” In re J.J., 246 Ill. App. 3d 143, 151 (1993).
¶ 50       As stated, pursuant to subsection 2-4(1)(b) of the Act, a minor is dependent if he “is
       without proper care because of the physical or mental disability of his parent, guardian or
       custodian.” 705 ILCS 405/2-4(1)(b) (West 2010). In making this determination, the focus is
       “on the parent rather than the child.” In re J.J., 246 Ill. App. 3d at 151.
               “Specifically the focus is on whether the disability of the parent is such that it impairs
               the abilities necessary for the care and parenting of the minor. *** [T]he scope and
               extent of the disability may be determined from other evidence, including ***
               observations of the parent in other contexts, and medical or other evidence regarding
               the parent’s limitation due to the disability.” In re J.J., 246 Ill. App. 3d at 151.
¶ 51       In the present case, ample evidence demonstrated that respondent’s condition
       significantly impaired his ability to provide the necessary care and parenting of the minors.
       Powell’s testimony revealed that respondent was unresponsive and “out of it” when she
       visited him. The evidence indicated that respondent suffered from Alzheimer’s and dementia,
       in addition to numerous other medical problems affecting his physical health, such as being
       ventilator dependent, and having a seizure disorder, hypertension, and prostate cancer. The
       minors’ adoptive mother was deceased, and Powell could not find any other family members
       capable of caring for the minors. Respondent’s inability to care for the minors essentially left
       them in the care of Foreman, against whom there were several allegations of abuse. Based on

           2
             Counsel argued, “we’d simply submit that the State hasn’t met its burden of proof and ask that the
       petitions be dismissed.”
                                                     - 11 -
       the foregoing, the trial court’s conclusion that respondent was “suffering from Alzheimer’s,
       and is *** non compos mentis, and the mother is deceased” was not manifestly erroneous.
       In re J.J., 246 Ill. App. 3d at 151.
¶ 52       Respondent argues that his medical records were inherently unreliable because they were
       not properly certified and delegated pursuant to subsection 2-18(4)(a) of the Act and should
       not have been admitted into evidence. We hold that respondent has waived any contention on
       appeal that his medical records were inadmissible. At the adjudicatory hearing, respondent’s
       counsel indicated that he had no objection to the admission of the records. Thus, respondent
       waived any argument as to their inadmissibility on appeal by failing to object in the trial
       court. In re Jaber W., 344 Ill. App. 3d 250, 256 (2003) (citing Jones v. Chicago Osteopathic
       Hospital, 316 Ill. App. 3d 1121, 1132 (2000)).
¶ 53       Nevertheless, even if we were to consider respondent’s argument, we would still decline
       to overturn the trial court’s decision on this basis. “Section 2-18(4)(a) of the Juvenile Court
       Act provides that hospital or agency records made as to occurrences or events relating to a
       minor in a neglect[, abuse, or dependency] proceeding shall be admissible into evidence as
       proof of those occurrences or events if the document was made in the regular course of the
       hospital’s or agency’s business.” In re Jamarqon C., 338 Ill. App. 3d 639, 650 (2003) (citing
       705 ILCS 405/2-18(4)(a) (West 2000)). Subsection 2-18(4)(a) further provides:
               “A certification by the head or responsible employee of the hospital or agency that the
               writing, record, photograph or x-ray is the full and complete record of the condition
               *** and that it satisfies the conditions of this paragraph shall be prima facie evidence
               of the facts contained in such certification. A certification by someone other than the
               head of the hospital or agency shall be accompanied by a photocopy of a delegation
               of authority signed by both the head of the hospital or agency and by such other
               employee. All other circumstances of the making of the memorandum, record,
               photograph or x-ray, including lack of personal knowledge of the maker, may be
               proved to affect the weight to be accorded such evidence, but shall not affect its
               admissibility.” 705 ILCS 405/2-18(4)(a) (West 2010).
¶ 54       Respondent argues that the certification of records and the delegation of authority forms
       were both signed by “Rembay Hubbard,” but the delegation of authority should have been
       signed by the head of the hospital instead. 3 It appears that, pursuant to subsection 2-18(4)(a),
       the delegation of authority form should have been signed by the head of the hospital instead
       of Hubbard, who appears to hold the position of “Health Information Management.”
       However, respondent does not assert that the records were not authentic, incomplete, or
       altered. Respondent does not suggest that his medical records were otherwise not made as a
       record in the ordinary course of business around the time of the medical professionals’

           3
            The “certification of records” form in his records contained the somewhat illegible signature of
       “Rembay Hubbard” or “Kimberly Hubbard,” who indicated that her title and position was “Health
       Information Management.” The “delegation of authority to execute certification of records” form in his
       records was also signed by Hubbard. Over 400 pages of respondent’s medical records accompanied
       these documents.
                                                    - 12 -
       observations and treatment of respondent in the hospital. In re A.B., 308 Ill. App. 3d 227,
       235-36 (1999). Respondent’s argument that a possibly incorrect signature rendered his
       medical records “unreliable” is unconvincing, particularly when respondent failed to raise
       this objection in the trial court, where it could have been easily remedied. We note that
       respondent argues for the first time in his reply brief that his counsel rendered ineffective
       assistance by failing to object to the admission of his medical records. An argument raised
       for the first time on appeal in the reply brief need not be addressed by this court. “[A]n
       appellant’s arguments must be made in the appellant’s opening brief and cannot be raised for
       the first time in the appellate court by a reply brief.” In re Marriage of Winter, 2013 IL App
       (1st) 112836, ¶ 29 (citing Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008) (“Points not argued are
       waived and shall not be raised in the reply brief, in oral argument, or on petition for
       rehearing.”)). Again, as this minor defect could have been easily remedied in the trial court
       by a timely objection, we find that respondent suffered no prejudice by counsel’s failure to
       object.

¶ 55                                     C. Dispositional Finding
¶ 56       In his final claim on appeal, respondent contends that, because the trial court manifestly
       erred in finding the minors dependent, the trial court likewise erred in making the minors
       wards of the court. See 705 ILCS 405/2-22(1) (West 2010). “A minor may be made a ward
       of the court if the court determines that the parents are unable, for some reason other than
       financial circumstances alone, to care for, protect, train or discipline the minor. 705 ILCS
       405/2-27(1) (West 20[10]).” In re D.W., 386 Ill. App. 3d 124, 139 (2008). The trial court’s
       decision must be supported by the preponderance of the evidence, and we will not disturb a
       dispositional finding on appeal unless it is against the manifest weight of the evidence. Id.
¶ 57       Because we have concluded that the trial court did not err in finding the minors
       dependent, we similarly reject respondent’s challenge to the trial court’s dispositional
       finding. In ruling, we also consider that trial courts are given wide latitude with respect to
       admitting evidence in dispositional hearings. See In re Jay. H., 395 Ill. App. 3d 1063, 1069
       (2009) (“ ‘Although hearsay and other types of incompetent evidence may not be admissible
       at the adjudicatory hearing, they are admissible at the dispositional hearing.’ ” (quoting
       In re D.L., 226 Ill. App. 3d 177, 187 (1992))).

¶ 58                                       III. CONCLUSION
¶ 59       For the reasons stated, we affirm the trial court’s adjudicatory and dispositional orders as
       to Charles and Darious.

¶ 60      Affirmed.




                                                  - 13 -